Citation Nr: 1003731	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  07-28 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for left shoulder 
disability.

2.  Entitlement to service connection for left foot 
paresthesia.

3.  Evaluation greater than 0 percent for pes planus.

4.  Evaluation greater than 0 percent for residual scar 
status post open reduction internal fixation, 5th toe, left 
foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The appellant served on active duty from July 1982 to 
September 1995, and from September 1995 to July 2006.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2006 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issue of entitlement to a compensable evaluation for pes 
planus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACTS

1.  A left shoulder disability due to disease or injury is 
not shown.

2.  Left foot paresthesia due to disease or injury is not 
shown.

3.  The appellant has a scar measuring 2.5 x 0.2 centimeters 
of the left 5th toe that is not painful or unstable, deep and 
measuring 6 square inches (or greater), or superficial and 
measuring 144 square inches (or greater); scar does not 
result in any functional limitations.


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).

2.  Left foot paresthesia was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).
3.  The criteria for a compensable evaluation for residual 
scar status post open reduction internal fixation, 5th toe, 
left foot, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§  4.71a, 4.118, Diagnostic Codes 5283, 7801-7804 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of the 
service connection claim (including degree of disability and 
effective date of disability (See Dingess/Hartman  v. 
Nicholson, 19 Vet. App. 473 (2006); (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b).  Notice should be provided at the time that VA 
receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).at 119 (2004).  This timing requirement applies equally 
to the initial-disability-rating and effective-date elements 
of a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
February 2006 essentially complied with statutory notice 
requirements as outlined above, except as indicated below.  
VA notified the appellant of the evidence obtained, the 
evidence VA was responsible for obtaining, and the evidence 
necessary to establish entitlement to the benefits sought 
including the types of evidence that would assist in this 
matter.

Notice of the disability rating and effective date elements 
has not been provided to the appellant as part of the 
original VCAA letter or separate letter, prior to the initial 
adjudication of the claims.  Therefore, notice was 
inadequate.

Notwithstanding, the Board finds that there is no prejudice 
to the appellant in this error because the RO provided the 
appellant a Statement of the Case dated April 2007, wherein 
he was notified of the general rating considerations and 
applicable diagnostic codes.  Statements of the appellant 
reflect cognizance of the disability rating criteria with 
regard to his claim for a compensable evaluation for scar of 
left foot.  Moreover, because the claims are denied, matters 
concerning the assignment of disability evaluations and 
effective dates are moot.

The appellant has not been deprived of information needed to 
substantiate his claim and the very purpose of the VCAA 
notice has not been frustrated by the error here.  Also, the 
Board notes that the appellant has been represented 
throughout his appeal by an accredited veterans service 
organization.  In the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service treatment 
records have been associated with the claims folder along 
with VA's pre-discharge examination conducted at the 
appellant's retirement from the military.  VA afforded the 
appellant an opportunity to appear for a hearing.  The Board 
notes that the recent VA examination of March 2006 is 
adequate as it reflects a pertinent medical history, clinical 
findings, and diagnosis where applicable.  The adequacy of 
this examination has not been challenged by either the 
appellant or his representative.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

II. Service Connection

Initially, the Board notes the appellant does not assert that 
his claimed shoulder and foot problems are a result of 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
are not for application in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Facts

Service treatment records reflect no complaints of shoulder 
pain.  Report of examination dated July 1999 shows that the 
appellant denied pain or trick shoulder, and swollen or 
painful joints, on the history portion of that examination.  
Clinical evaluation was normal.  No abnormal left shoulder 
pathology was found.  A treatment note dated November 2005 
reflects history of shoulder pain; the appellant indicated 
that he was in the process of retirement and would like a 
physical profile for no push-ups to avoid further injury.  A 
physical profile was issued.  Service treatment records 
include DD Form 2766 (Adult Preventive and Chronic Care 
Flowsheet), which lists chronic conditions.  Chronic left 
shoulder pain 2004 was shown.

The appellant initiated a VA claim for compensation prior to 
his military retirement.  Report of Medical History dated 
December 2005 reflects chronic left shoulder pain of 5 years 
duration, diagnosed as tendonitis or impingement.  The 
appellant noted that he had a temporary profile for this.  
The appellant also reported having continued numbness and 
tingling of the left small toe secondary to surgery.

Report of examination dated March 2006 reflects complaints of 
left shoulder pain and left foot numbness with pain and 
tingling since 2002.  The appellant denied any current 
treatment.  Clinical findings showed full range of shoulder 
motion.  Peripheral nerve examination was within normal 
limits.  The examiner indicated that there was a lack of 
findings to support a diagnosis of left shoulder tendonitis 
with impingement and left foot paresthesia.




Analysis

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against service 
connection for left shoulder disability and paresthesia of 
the left foot.

While the appellant reported having long-standing left 
shoulder problems, diagnosed as tendonitis or impingement, 
shortly before his military retirement, the service treatment 
records show no objective findings for abnormal left shoulder 
pathology.  Although the appellant was provided with a 
physical profile, this document does not reflect any 
evaluation or finding for abnormal left shoulder pathology.  
Similarly, report of examination dated March 2006 reflects 
that clinical findings did not support a diagnosis for 
tendonitis or impingement of the left shoulder.  Evaluation 
showed full range of motion and no complaints of pain on use.

Also, while the appellant reported subjectively having 
numbness, tingling and pain of the left foot, report of 
examination dated March 2006 indicated that the clinical 
findings did not support a diagnosis for paresthesia.  
Evaluation showed that peripheral nerve examination was 
normal.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of 
the statute requires the existence of a present disability 
for VA compensation purposes); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Therefore, absent any evidence of a current disability of the 
left shoulder or left foot paresthesia, the claims must be 
denied.

The Board has considered that the appellant is competent to 
report pain and neurologic disturbance.  Layno v. Brown, 6 
Vet.App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet.App. 398, 405 (1995).  However, in this regard, the Board 
notes that the appellant has not identified or produced any 
acceptable evidence, medical or otherwise, that would tend to 
show current disease or injury to account for his current 
complaints.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability. In the absence of 
proof of a present disability due to disease or injury, there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Likewise, the Federal Circuit has noted 
that in order for a veteran to qualify for entitlement to 
compensation under those statutes, the veteran must prove 
existence of a disability, and one that has resulted from a 
disease or injury that occurred in the line of duty.  See 
Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  To the 
extent that the appellant reports that he has tendonitis or 
impingement of the left shoulder, or paresthesia of the left 
foot, the Board concludes that the observations of the 
skilled professionals at the March 2006 examination are far 
more probative as to the existence of pathology and 
disability.  We again note that the appellant is competent to 
report claimed symptoms; however, in this case, the medical 
evidence is far more probative as to the existence of 
underlying pathology.

Absent a relative balance of the evidence, the evidence is 
not in equipoise and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

III.  Evaluation

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
over compensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged."  Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (staged ratings are appropriate when the 
factual findings show distinct period where the service-
connected disability exhibits symptoms that would warrant 
different ratings.); see also Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history. 38 C.F.R. § 4.1.  We conclude that 
the disability ahs not changed and that a uniform evaluation 
is warranted.

Residual Scar

The appellant seeks a compensable evaluation for scar 
residual status post 5th left toe surgery.  At this time, he 
is rated at 0 percent under Diagnostic Code 5283.  A 
compensable evaluation is not warranted under Diagnostic Code 
5283, tarsal, or metatarsal bones, malunion of, or nonunion 
of, because the evidence shows no medical findings for 
malunion or nonunion of the tarsal or metatarsal bones, or 
actual loss of use of the foot.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5283.  The appellant argues that he has a 
tender and painful scar of the 5th left toe due to the 
surgery, which should be compensably evaluated.

Diagnostic Code 7801 (effective August 30, 2002) provides 
ratings for scars, other than the head, face, or neck, that 
are deep and non-linear, or that cause limited motion.  Scars 
that are deep and or that cause limited motion in an area or 
areas exceeding 6 square inches (39 sq. cm.) are rated 10 
percent disabling.  Scars in an area or areas exceeding 12 
square inches (77 sq. cm.) are rated 20 percent disabling.  
Note (2) provides that a deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Codes 7802, 7803, and 7804 (effective August 30, 
2002) provide for a 10 percent rating for certain scars.  
This is the maximum schedular rating for these Diagnostic 
Codes.  38 C.F.R. § 4.118.

Diagnostic Code 7805 (effective August 30, 2002) provides 
that other scars are to be rated on limitation of function of 
affected part.  38 C.F.R. § 4.118.

Examination in March 2006 showed a scar from the left foot 
surgical procedure in service.  The scar measured 2.5 x 0.2 
centimeters.  It was described as a level scar, without 
tenderness, disfigurement, or ulceration.  There was no 
adherence, tissue loss greater than 6 square inches, keloid 
greater than 6 square inches, discoloration greater than 6 
square inches, or abnormal texture.  The scar was not 
unstable.  Examination revealed no limitation of function as 
a result of the scar.  A medical history was obtained at this 
examination.  The appellant did not report having a tender or 
painful scar.

While the appellant is competent to report a painful and/or 
tender scar, the Board finds that his statements are not 
credible in view of the absence of any such report either 
during service or on examination in March 2006 when otherwise 
reporting symptoms attributable to injuries incurred in 
service.  We find it improbable that a scar described as non-
tender by a professional would actually be painful.  The 
objective finding of no tenderness and his failure to 
complain of pain at the time of the examination are far more 
probative as to the presence of pain and or tenderness.  In 
sum, the objective findings are more probative than the 
subjective statements.  Therefore, the Board assigns greater 
probative value to the objective medical findings of record.

Based upon the lay and medical evidence, the Board concludes 
that the scar is not painful, tender or unstable.  See 
Diagnostic Codes 7804, 7803.  Furthermore, there is no 
indication that the scar was deep and measured 6 square 
inches or greater, or that the scar was superficial and 
measured 144 square inches or greater.  See Diagnostic Codes 
7801, 7802.  Therefore, a compensable evaluation based on 
scar is not warranted.

Accordingly, the claim is denied.  In weighing the 
appellant's statements, treatment records, and VA 
examinations of record, the Board concludes that the 
preponderance of the evidence is against service connection 
for degenerative changes of the cervical and lumbar spine.  
As the evidence is not in equipoise, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

Extra-Schedular Consideration

In the Board's adjudication of the increased ratings claims, 
consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the appellant.  In 
this case, the appellant has not alleged that his service-
connected disabilities adversely affect his ability to obtain 
and maintain employment.  Nonetheless, the Board will address 
extra-schedular evaluations.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the appellant fit 
appropriately with the criteria found in the relevant 
Diagnostic Codes for the disabilities.  The record confirms 
that he has been employed on a regular basis since discharge, 
and has not experienced hospitalizations or other severe or 
unusual impairment due to the service-connected disabilities.  
The rating criteria for the disabilities contemplate not only 
his symptoms but the severity of his disabilities.  The Board 
does not find that the schedular criteria have been 
inadequate for rating the manifestations of his service-
connected disabilities.  See 38 U.S.C.A. § 1155 (Disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity).  For these reasons, referral for extraschedular 
consideration for these disabilities is not warranted.

ORDER

Service connection for left shoulder disability is denied.

Service connection for left foot paresthesia is denied.

A compensable evaluation for scar residual status post 5th 
left toe surgery is denied.


REMAND

The appellant seeks a compensable evaluation for pes planus, 
bilateral.  He reports pain and discomfort along with 
difficulty walking.  In a September 2007 statement, the 
appellant reported that he has "chronic moderate pain to 
both feet with weight bearing not relieved with arch 
supports."

The evidence of record includes a March 2006 pre-discharge VA 
examination.  By history, he had pes planus for 22 years 
treated with orthotics and Motrin.  The appellant described 
his symptoms as sharp, sticking pain at the bottom of the 
feet, which was localized and burning.  He reported that this 
occurs 1 to 2 times a month and lasts for 2 to 3 days.  On a 
scale of 1 to 10 (10 being the worst), he stated that his 
pain was level 3.  His symptoms may be elicited with physical 
activity.  At rest, the appellant does not have any pain, 
weakness, stiffness, swelling, or fatigue.  While standing or 
walking, he has pain.  He is not able to run more than 3 
miles.  Clinical findings reflect no tenderness, weakness, 
edema, atrophy, or disturbed circulation of either foot.  Pes 
planus was not found on physical examination.  Gait was 
within normal limits and he did not require assistive device 
for ambulation.  There was no abnormal weight-bearing on 
examination of the feet.  Nonweight-bearing x-ray was 
negative for pes planus; weight-bearing x-ray showed pes 
planus, bilaterally.  The diagnosis was bilateral pes planus 
with pain, stiffness, and limited range of motion.


The Board finds that the March 2006 VA examination is 
inadequate for determining the appropriate disability rating 
for the appellant's bilateral pes planus.  The examination 
did not address whether there was weight-bearing line over or 
medial to the great toe, inward bowing of the tendo-Achillis, 
or pain on manipulation of the feet.  Also, no range of 
motion results are shown yet limited range of motion is noted 
in the diagnosis.  In the absence of objective findings 
addressing these factors, the Board is unable to ascertain 
whether the appellant's symptoms more closely approximate 
those for a compensable evaluation.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be scheduled for 
a VA examination of the feet to ascertain 
the severity of service-connected pes 
planus, bilateral.  All tests deemed 
appropriate should be performed including 
range of motion testing.  The examiner 
should (a) identify all symptoms 
subjectively and objectively shown; 
(b) indicate whether symptoms are 
relieved by a built-up shoe or arch 
supports.; (c) indicate whether there is 
pes planus with the weight-bearing line 
over or medial to the great toe, inward 
bowing of the tendo-Achillis, and pain on 
manipulation and use of the feet; (d) 
indicate whether there is objective 
evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation 
and use accentuated, indication of 
swelling on use, and characteristic 
callosities; (e) indicate whether there 
is marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked 
inward displacement and severe spasm of 
the tendo-Achilles on manipulation, not 
improved by orthopedic shoes or 
appliance.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


